Title: To James Madison from Thomas Jefferson, 24 October 1823
From: Jefferson, Thomas
To: Madison, James


        
          Th:J. to J. Madison
          Monticello Oct. 24. 23.
        
        I forward you two most important letters sent to me by the President and add his letter to me by which you will percieve his primâ facie views. This you will be so good as to return to me, and forward the others to him. I have recieved Trumbull’s print of the Decln. of Independance, & turning to his letter am able to inform you more certainly than I could by memory that the print costs 20. D. & the frame & glass 12. D. say 32. D. in all. To answer your question, Pythagoras has the reputation of having first taught the true position of the sun in the center of our system & the revolution of the planets around it. His doctrine, after a long eclipse was restored by Copernicus, and hence it is called either the Pythagorean or Copernican system. Health and affectionate salutations to mrs. Madison and yourself.
      